UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

CARLYN WATTS, )
Plaintiff, §
v. § Civil Action No. l7-l799 (UNA)
DEPARTMENT OF JUSTICE, §
Defendant. §
MEMORANDUM OPINION

 

This matter is before the Court on plaintiffs application to proceed in forma pauperis and
her pro se civil complaint The application will be granted, and the complaint will be dismissed

without prejudice.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haz`nes v. Kerner, 404 U.S. 519, 520 (1972). Evenpro se litigants, however,

must comply with the F ederal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. 1987). Rule 8(a) of the F ederal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

` doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

 

 

Plaintiff demands legal representation and a trial, see Cor`npl. at l, but the underlying
basis of her claim(s) is unclear. Thus, the Court cannot determine whether the complaint states a
claim showing that plaintiff is entitled to relief, Nor does the complaint give the defendant fair

notice of the claim against it, so that it may prepare a proper answer or an adequate defense.

f

The Court concludes that the complaint does not comply with Rule S(a), and, therefore
the complaint will be dismissed without prejudice. An Order consistent with this Memorandum

Opinion is issued separately.

DATE;VC%¢ 20 }0]?. //Vj'&/?

nited Si/ates Distric”t Judge